     Case 5:20-cv-01346-KOB-HNJ Document 14 Filed 01/13/21 Page 1 of 2                       FILED
                                                                                    2021 Jan-13 AM 11:05
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

TODD MCGEE LACEY,              )
                               )
      Plaintiff,               )
                               )
v.                             )               Case No.: 5:20-cv-01346-KOB-HNJ
                               )
GLENN THOMPSON, Former Circuit )
Court Judge, et al.,           )
                               )
      Defendants.              )

                          MEMORANDUM OPINION
      On December 3, 2020, the magistrate judge entered a report and

recommendation that the court dismiss this action without prejudice pursuant to 28

U.S.C. § 1915A(b)(1) for failing to state a claim upon which relief may be granted.

(Doc. 13). Although the magistrate judge advised the plaintiff of his right to file

specific written objections within fourteen days, the court has received no

objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation.                  Therefore, in

accordance with 28 U.S.C. § 1915A(b), this action should be dismissed without

prejudice for failing to state a claim upon which relief can be granted.

      The court will enter a separate Final Order.
Case 5:20-cv-01346-KOB-HNJ Document 14 Filed 01/13/21 Page 2 of 2




DONE and ORDERED this 13th day of January, 2021.


                             ____________________________________
                             KARON OWEN BOWDRE
                             UNITED STATES DISTRICT JUDGE




                                2
